Per Curiam.  attachment Sales. Attachment sales are, by the terms of the statute; subject to confirmation by the court. The contract of sale is not complete until the bid of the purchaser is accepted by the court, and until acceptance there cambe no enforcement of the contract by either party. The purchaser cannot, therefore, be compelled to comply with the terms of sale by payment of the purchase money, until his bid has been accepted by the court. Freeman on Ex., sec. 304; Bell v. Green, 38 Ark., 78; Greer v. Powell, 3 Met. (Ky.), 124. There had been no confirmation in this case when the action to collect the purchase money was brought, and it was, therefore, premature. If the plaintiff shall move a confirmation of the sale, the defendant can raise the other questions argued by him, in that proceeding. When the sale is confirmed the plaintiff can renew his action to recover the purchase money. Affirm.